DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 18, 33-35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Katsurahira (US 20070227785) in view of Katsurahira (US 20120127132) (Katsurahira’132).
As per claim 1, Katsurahira discloses a position indicator (Figs. 3-4, i.e., position pointer; [0058]; [0065]) that electrostatically interacts with a position detecting device (i.e., tablet) including a sensor (#11; [0050]; [0079]), the position indicator (i.e., position pointer) comprising:
a casing having a pen shape (Fig. 4; [0065]);

a first conductor (#30a) surrounding the conductive core body (i.e., hollow cylindrical-shaped ferrite material; [0065]);
a power supply circuit having a charging element (#31) that is selectively electrically coupled to the first conductor (#30a) surrounding the conductive core body ([0060]; [0068]; [0080]); and
a control circuit (#33) which, in operation, electrically controls the conductive core body (i.e., hollow cylindrical-shaped ferrite material) and the first conductor (#30a) surrounding the conductive core body ([0075]-[0076]),
wherein the first conductor (#30a) surrounding the conductive core body (i.e., hollow cylindrical-shaped ferrite material) has a coil shape and is used to electromagnetically charge the charging element (#31) in the power supply circuit ([0060]; [0065]; [0068]; [0080]) and
wherein the control circuit (#33), in operation, electrically controls the first conductor (#30a) having the coil shape and surrounding the conductive core body (i.e., hollow cylindrical-shaped ferrite material) in response to receiving a request signal transmitted from an external device (#19; [0064]; [0068]-[0072]; [0080]), wherein the request signal requests one or more of:
charging of the charging element (#31) of the power supply circuit ([0060]), electrostatic transmission of the signal generated by the signal generating circuit to the 
However, Katsurahira does not explicitly teach a signal generating circuit which, in operation, generates a signal that is supplied to the conductive core body for electrostatically interacting with the sensor of the position detecting device.
Katsurahira’132 teaches a signal generating circuit (Fig. 17, #401) which, in operation, generates a signal that is supplied to the conductive core body (#435) for electrostatically interacting with the sensor (#44) of the position detecting device (#20; [0175]; [0180]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the signal generating circuit of Katsurahira’132 supply a signal to the conductive core body of Katsurahira so that the position of the conductive core (body) can be detected based on the potential differences of a plurality of loop coils (Katsurahira’132: [0175]).
As per claim 11, Katsurahira in view of Katsurahira’132 discloses the position indicator according to claim 1, wherein the external device (#19) includes the position detecting device (Katsurahira: i.e., tablet; [0052]; [0060]).
As per claim 18, Katsurahira in view of Katsurahira’132 discloses the position indicator according to claim 1, wherein the charging element (Katsurahira: #31) is a rechargeable secondary battery or a capacitor (Katsurahira: [0060]).
As per claim 33, Katsurahira in view of Katsurahira’132 discloses the position indicator according to claim 1, wherein, when the request signal requests electrostatic charging of the charging element (Katsurahira’132: Fig. 3, #403) of the power supply 
As per claim 34, Katsurahira in view of Katsurahira’132 discloses the position indicator according to claim 33, wherein the control circuit (Katsurahira: #33), in operation, electrically controls the first conductor (Katsurahira: #30a) having the coil shape and surrounding the conductive core body (Katsurahira: i.e., hollow cylindrical-shaped ferrite material) such that electromagnetic charging of the charging element (Katsurahira: #31) of the power supply circuit and electrostatic transmission of the signal to the position detecting device (Katsurahira: i.e., tablet) are conducted in a time-divisional fashion (Katsurahira: Fig. 6, #Operating Period; [0075]-[0076]; [0078]-[0079]).
As per claim 35, Katsurahira in view of Katsurahira’132 discloses the position indicator according to claim 1, wherein, when the request signal requests electromagnetic charging of the charging element (Katsurahira: #31) of the power supply circuit, the control circuit (Katsurahira: #33), in operation, electrically controls the first conductor (Katsurahira: #30a) having the coil shape and surrounding the conductive core body (Katsurahira: i.e., hollow cylindrical-shaped ferrite material), while the conductive core body is not electrostatically shielded (Katsurahira: [0060]; [0065]; [0068]; [0080]).
.
Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Katsurahira in view of Katsurahira’132 in view of Munakata (US 20160188016).
As per claims 39, Katsurahira in view of Katsurahira’132 discloses the position indicator according to claim 1.
However, the prior art of Katsurahira and Katsurahira’132 do not teach the request signal from the external device is received wirelessly via a radio signal receiving circuit.
Munakata teaches the request signal from the external device (Fig.1, #201) is received wirelessly via a radio signal receiving circuit (#20; [0091]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the radio signal receiving circuit disclosed by Munakata to the position indicator of Katsurahira in view of Katsurahira’132 so as to receive from the position detector a mode instruction signal that includes a hovering mode and a position pointing mode (Munakata: [0095]).
As per claim 40, Katsurahira in view of Katsurahira’132 in view of Munakata discloses the position indicator according to claim 39, wherein the radio signal receiving circuit (Munakata: #20) receives the request signal using a Bluetooth protocol (Munakata: [0090]).
Allowable Subject Matter
Claims 36-37 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a position indicator that electrostatically interacts with a position detecting device does not teach or fairly suggest the control circuit, in operation, electrically controls the first conductor having the coil shape and surrounding the conductive core body such that electromagnetic charging of the charging element of the power supply circuit and electrostatic shielding of the conductive core body are conducted in a time-divisional fashion, when the request signal requests electrostatic shielding of the conductive core body, the control circuit, in operation, electrically controls the first conductor having the coil shape and surrounding the conductive core body, while the signal supplied to the conductive core body from the signal generating circuit is electrostatically transmitted to the position detecting device from the conductive core body, the control circuit, in operation, electrically controls the conductive core body and the first conductor having the coil shape and surrounding the conductive core body such that the signal generated by the signal generating circuit is transmitted from the conductive core body in a time-divisional fashion to the position detecting device in response to receiving a request signal that requests tilt angle information indicating a tilt angle of the position indicator on the position detecting device.
Claims 42-51 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of a position indicator that electrostatically interacts with a position detecting device .
   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claims 1 and 42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622